Citation Nr: 1829685	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  17-36 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1962 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.



FINDING OF FACT

On January 8, 2018, VA was notified that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  Here, a claim for substitution was inferred from a January 2018 claim for DIC, death pension, and/or accrued benefits.  However, that claim for substitution has not yet been adjudicated by the RO and the Board lacks jurisdiction to determine the merits of that claim at this time.


ORDER

The appeal is dismissed.




		
DELYVONNE M. WHITEHEAD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


